10°

11
12
13
14
15
16
17
18
19
20

21

22

23

24

Case 3:18-cv-05906-JLR Document 33-1 Filed 06/17/19 Page 1 of 2

UNITED STATES DISTRICT COURT .
WESTERN DISTRICT OF WASHINGTON

SEATTLE DIVISION
JASON D. KULIGOWSKI, Civil No. 3:18-CV-05906-JLR
Plaintiff, | |
vs. [PROPOSED] ORDER FOR REMAND

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

 

Social Security Act be REVERSED and REMANDED to the Commissioner of Social Security

 

 

Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

in regard to Plaintiff's application for supplemental security income under Title XVI of the

for a new hearing and a new decision by an administrative law judge (ALJ). On remand, the
ALJ will hold a de novo hearing; reevaluate Plaintiff's alleged symptoms; as necessary. reassess
the claimant’s maximum residual functional capacity; and obtain supplemental vocational expert
evidence to clarify the effect of the assessed limitations on the claimant’s ability to perform other
work in the national economy. |
//]

//}

Page 1 [PROPOSED] ORDER FOR REMAND - [3:18-CV-05906-
‘JLR] ,

 

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
| 22
23

24

 

 

Case 3:18-cv-05906-JLR Document 33-1 Filed 06/17/19 Page 2 of 2

Plaintiff may be entitled to reasonable attorney fees and costs pursuant to 28 U.S.C. §

| 2412, upon proper request to this Court.

Itis SO ORDERD this_\%*_ day of Sone _, 2019.

Presented by:

‘|| s/ Jacob Phillips

JACOB PHILLIPS ~

Special Assistant U.S. Attorney

Office of the General Counsel

Social Security Administration

701 Fifth Avenue, Suite 2900 M/S 221A
Seattle, WA 98104-7075

Telephone: (206) 615-2274

Fax: (206) 615-2531

jacob. phillips@ssa.gov

CL 4 20k

UNITED STATES DISTRICT COURT JUDGE

 

 

Page2 [PROPOSED] ORDER FOR REMAND - [3:18-CV-05906-

JLR] .

 

 
